          Case 3:20-cv-08511-VC Document 24 Filed 03/31/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA


 CALIFORNIA SPINE AND                             Case No. 20-cv-08511-VC
 NEUROSURGEY INSTITUTE,
               Plaintiff,                         ORDER REQUESTING CONTRACT
        v.

 NATIONAL ASSOCIATION OF LETTER
 CARRIERS HEALTH BENEFIT PLAN, et
 al.,
               Defendants.


       The defendants are ordered to file on the docket by 5 p.m. today, March 31, the contract

between the U.S. Office of Personnel Management and the National Association of Letter

Carriers Health Benefit Plan, and the contracts, if any, between Cigna and the NALC Plan/OPM.

       IT IS SO ORDERED.

Dated: March 31, 2021
                                            ______________________________________
                                            VINCE CHHABRIA
                                            United States District Judge
